On PiETmeN foe Rehearing.
We have given full consideration to the application for a rehearing, reviewing the original briefs, our own opinion, considering the points in support of the petition, and even the judgment of the Court of Appeals of Paris, filed with the petition, dealing with it, however, merely as with an argument, and in no way as evidence, for it is foreign to the record.
We remain satisfied that the Second District Court had no jurisdiction of the person of Dumas, who had forfeited his domicile here by a voluntary absence and residence in Sh'ance of seven times hoo years, and that the process of the Court was irregularly issued and served.
It is evident, from the reading of the judgment of the tribunal of first instance, in Paris, refusing ex officio to take cognizance of the merits of the suit for interdiction, that it abstained from passing on the case, not so much because Dumas was a foreigner, but chiefly because a suit' for his interdiction was pending before a court in his country. It is likewise clear, from a perusal of the judgment of the Oourt of Appeals ■of Paris, which seems to have been rendered by default, that the finding of the lower court was ordered to have force, effect, and execution for the same reasons, the appellate court assuming knowledge of the judgment of interdiction rendered by the District Court in New Orleans, and presuming its competency in the matter, and fulfillment of all legal exigencies required as conditions precedent for the validity of such proceedings.
It may be plausibly surmised that had not the fact of the pendency ■of the interdiction suit here been made known to the French court, they would not have abstained from -passing on the merits of the petition for interdiction before them, and that in acting with the delicacy which always characterizes them in such matters, they were inspired with a due appreciation of the comity of nations between, tribunals entrusted with the administration of justice within their respective sovereignties. Laurent, vol. 2, pp. 91, 95.
It is a matter of perfect indifference for the determination of this case, whether after forfeiting his domicile in Louisiana, Dumas acquired a domicile elsewhere. He might, as a bare possibility, have been during those fourteen years roaming through the world. That circumstance would not suspend the operation of the law of the State relative to the forfeiture of doth his civil and political domicile within its boundaries. Dumas, by not electing a domicile, permis ele séjonr, in France, w'here *688be was sojourning as a gentleman of leisure and fortune, in the enjoyment of entertainments and pleasures not to be found in the mother country, bad not the less forfeited his civil domicile in this State. By such voluntary commission and omission he belonged to that numerous-class of persons upon whom prosperity has smiled or adversity frowned,, who leave their native land going from one place to another, having no-country, sans patrie, and therefore no domicile. Laurent, vol. 1, § 369.
In the case of the State vs. Widow and Heirs of Poydras, 9 A. 167, in which the State recovered from the children of Poydras, in the shape of a ten per cent tax on inheritances accruing to heirs residing abroad the sum of fifty thousand dollars, the court expressly held : that, “even if he (Toy dr as) acquired no domicile in France, he had forfeited his residence in Louisiana by a voluntary absence from this State of two years,’7 and that “ if the father had lost his residence, his children born abroad * * * cannot be held to be residents of this State or domiciliated therein.’7
We have not been shaken in our convictions by the considerations again submitted to us on the petition for a rehearing.
It is therefore ordered that said petition be refused, and that our previous judgment remain undisturbed.